Supreme Court

                                                         No. 2019-156-Appeal.
                                                         (W 12-361)



        Margarita E. Palange            :

                  v.                    :

         Steven J. Palange.             :


                                    ORDER

      This case came before the Supreme Court pursuant to an order directing the

parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. The defendant, Steven J. Palange, appeals pro se from “[a]ll

[d]ecisions” from an “April 15th, 2019” hearing in the Family Court. Said hearing

resulted in an order entered on May 9, 2019, that resolved several pending

financial matters before that court. On appeal, the defendant contends that the trial

justice erred because she (1) failed to consider the best interests of the child; (2)

violated his due process rights pursuant to the United States and Rhode Island

Constitutions; (3) issued a ruling that he contends was contrary to law because

there was no threat of irreparable harm to the plaintiff or the minor child; (4)

violated the principle of res judicata by altering a prior Family Court order without

good cause or due process; and (5) violated his right to free speech. After

                                        -1-
considering the parties’ written and oral submissions, we conclude that cause has

not been shown and proceed to decide the appeal at this time. For the reasons set

forth herein, we affirm the order of the Family Court. 1

      The parties have been divorced since December 2013. The final judgment

granted Steven and the plaintiff, Margarita E. Palange, Steven’s former wife, joint

custody and shared placement of their minor daughter, who was born on

December 11, 2009. After the date the judgment was entered, the record indicates

a lull in activity for nearly five years, until May 9, 2018, when Margarita filed a

post-judgment motion and affidavit seeking emergency relief. Margarita averred

that Steven’s conduct towards the minor child had “changed dramatically in the

last year[,]” and she detailed defendant’s struggle with Crohn’s disease and, she

alleged, “manic, paranoid, irrational and aggressive behavior towards” Margarita

and the child. Specifically, Margarita contended that Steven had difficulty getting

the child to school on time and ensuring that her homework assignments were

completed. Margarita also contended that defendant would forget to pack drinks,

snacks, and lunch for the child and that he admitted he oftentimes could not care

for the child while she was in his custody.

      Margarita sought emergency relief from the Family Court. Specifically, she

requested that the court suspend Steven’s visitation and that he be permitted to

1
 The parties’ first names will be used throughout this order to avoid confusion.
No disrespect is intended.
                                        -2-
have contact with the child via text, e-mail, or FaceTime only; that he be restrained

and enjoined from harassing Margarita; and that he be ordered to (1) release

reports from his physicians, (2) undergo a psychological evaluation, (3) engage in

parental counseling, and (4) pay child support.

      On May 9, 2018, the trial justice granted the ex parte emergency motion and

ordered that Steven’s visitation with the child be suspended and that his contact

with her be limited to text, e-mail, or FaceTime communications. The trial justice

also restrained and enjoined Steven from harassing or interfering with Margarita.

The matter was continued until May 30, 2018, for a hearing as to further relief to

Margarita. The parties have been engaged in protracted proceedings since then.

      On February 18, 2019, a trial commenced related to financial disputes

between the parties. Additionally, the trial justice continued to address multiple

motions and objections filed by the parties. The parties rested on April 8, 2019;

and on April 15, 2019, the trial justice entered an order that denied several

motions, reserved decision on Margarita’s request for attorneys’ fees, and

continued the matter to that afternoon for decision on the pending financial

matters. The trial justice also issued a bench decision on April 15, 2019, and an




                                        -3-
order entered memorializing that decision on May 9, 2019. That order also

addressed certain financial matters, including Steven’s child-support obligations. 2

      The defendant’s notice of appeal to this Court indicates that he is appealing

all decisions from the April 15, 2019 hearing. 3 However, Steven has not provided

a transcript of the proceedings about which he complains.            This Court has

recognized that “[t]he deliberate decision to prosecute an appeal without providing

the Court with a transcript of the proceedings in the trial court is risky business.”

Bailey v. Saunders, 151 A.3d 764, 764 (R.I. 2017) (mem.) (quoting 731 Airport

Associates, LP v. H&M Realty Associates, LLC ex rel. Leef, 799 A.2d 279, 282

(R.I. 2002)). Indeed, Article I, Rule 10(b)(1) of the Supreme Court Rules of


2
  The travel of this appeal has a convoluted history. Steven’s first appeal to this
Court, docketed as No. 19-125-A., was dismissed on June 7, 2019. Thereafter, the
instant appeal was remanded to the Family Court “for the sole purpose of the
Family Court considering [Margarita’s] requests for: (1) an order enforcing prior
child support provisions; (2) a hearing on the motion to enter the April 15, 2019
order; and (3) an order establishing the amount of, and method of payment for,
counsel fees.” Because the appeal in No. 19-125-A. had been dismissed, the
Family Court properly considered the remand order and determined on August 18,
2019 that “entry of the Order * * * dated April 15, 2019 is moot insofar as said
Order has been previously entered[.]” Accordingly, the Family Court properly
considered the May 9, 2019 order as the operative order.
3
  Steven’s prebriefing statement and oral argument implies that he is appealing the
May 9, 2018 ex parte order, which suspended his visitation with the child and
restrained him from harassing or interfering with Margarita. However, Steven
previously appealed from that order in No. 19-125-A., and this Court dismissed
that appeal. Accordingly, any appeal of the May 9, 2018 order of the Family Court
is not properly before this Court.

                                        -4-
Appellate Procedure requires an appellant to “order from the reporter a transcript

of such parts of the proceedings not already on file as the appellant deems

necessary for inclusion in the record.” Steven’s “failure to provide th[is] * * *

Court with a sufficient transcript precludes a meaningful review and leaves us no

alternative but to deny the appeal and uphold the trial justice’s findings.” Cali se v.

Curtin, 900 A.2d 1164, 1169 (R.I. 2006) (quoting Bergquist v. Cesari o, 844 A.2d

100, 108-09 (R.I. 2004)).

      Additionally, in his written submission to this Court, defendant does not

identify the errors he assigns to the trial justice, nor does he articulate with any

specificity why the May 9, 2019 order should be vacated. This Court “deems an

issue waived ‘when a party simply states an issue for appellate review, without a

meaningful discussion thereof.’” Broccoli v. Manning, 208 A.3d 1146, 1149 (R.I.

2019) (quoting A. Salvati Masonry Inc. v. Andreozzi, 151 A.3d 745, 750 (R.I.

2017)). Furthermore, we “will not ‘search the record to substantiate that which a

party alleges.’” Giammarco v. Giammarco, 151 A.3d 1220, 1222 (R.I. 2017)

(quoting McMahon v. Deutsche Bank National Trust Co., 131 A.3d 175, 176 (R.I.

2016) (mem.)). The defendant utterly failed to develop any cognizable argument

to support his claim that the Family Court justice erred.            Accordingly, the

defendant’s claims are not properly before us and, thus, we affirm the Family

Court’s ruling.

                                         -5-
      Finally, we pause to note that, because the May 9, 2019 order concerned

modification of child support, review of that order must be initiated by way of a

petition for writ of certiorari. See G.L. 1956 § 14-1-52(b) (“Every person aggrieved

by any decree, judgment, order, decision, or verdict of the family court relating to

modification of alimony or of child support, or a finding of contempt for failure to

pay alimony or child support, may, within twenty (20) days after entry of the

decree, judgment, order, decision, or verdict, seek review of questions of law in

the supreme court by petition for writ of certiorari * * *.”). However, Steven

instituted the instant review by filing a notice of appeal, in accordance with the

provisions of G.L. 1956 chapter 24 of title 9. Accordingly, in addition to the

foregoing reasons for denying the instant appeal, any challenge of the May 9, 2019

order is not properly before this Court.

      For the foregoing reasons, we affirm the order of the Family Court.



      Entered as an Order of this Court, this 27th day of January, 2021.



                                       By Order,



                                                          /s/
                                                      Clerk



                                           -6-
Chief Justice Suttell and Justices Lynch Prata and Long did not participate.

Justice Flaherty participated in the decision but retired before its publication.




                                   -7-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                               Providence, RI 02903

                                 ORDER COVER SHEET


Title of Case                        Margarita E. Palange v. Steven J. Palange.

                                     No. 2019-156-Appeal.
Case Number
                                     (W 12-361)

Date Order Filed                     January 27, 2021


Justices                             Goldberg, Flaherty, and Robinson, JJ.


Source of Appeal                     Washington County Family Court


Judicial Officer from Lower Court    Associate Justice Sandra A. Lanni

                                     For Plaintiff:

                                     Richard E. Updegrove, Jr., Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Steven J. Palange, Pro Se




SU-CMS-02B (revised June 2020)